DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the focal lengths of the plurality of reflecting surfaces of Claim 1 line 15 and of Claim 2 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In particular, Claim 1 lines 12-17 recite the limitations “at least half of an area of an illumination pattern of an immediately-following number overlaps at least half of an illumination pattern of an immediately-proceeding number in the left-right direction, and wherein focal lengths of the plurality of reflecting surfaces are set such that adjacent illumination patterns which do not overlap each other are formed by light emitted from the common light source”.  The Specification does not disclose the structure and arrangement of elements required to create such an arrangement of illumination patterns.  While the Specification discuss and Drawings show the arrangement of light sources [9A-9G] with reflecting surfaces [13a-13d], and the arrangement of the patterns [20A-20G] in at least Figures 2, 3, and 4, and the focal length of the reflective surfaces being smaller than that of the prior art focal length [13X], the arrangement of the placement of the light sources relative the reflective surfaces (e.g., relative the focal point of the respective reflective surface toward which each light source emits light), the spacing between the light sources in the left/right direction, the spacing between the reflective surfaces in the left/right direction, the angular arrangement of the reflective surfaces relative the plane onto which patterns [20A-20G] are projected (e.g., the reflective surfaces being disposed along a line parallel to, a curve about, or an angle relative to the plane onto which patterns [20A-20G] are projected), whether the focal lengths of each of the reflective surfaces are the same as one another or are different within a certain range, and any other constructional details allowing for such illumination patterns to be projected such that at least half of an area of an illumination pattern of an immediately-following number overlaps at least half of an illumination pattern of an immediately-proceeding number in the left-right direction, and focal lengths of the plurality of reflecting surfaces are set such that adjacent illumination patterns which do not overlap each other are formed by light emitted from the common light source.  The discussion of the comparison shown in Figure 4 between the prior art headlamp X and the headlamp 1 of the present invention includes discussion of the differences between the structure of headlamp X and headlamp 1, being the focal lengths of the reflecting surfaces of headlamp X being, for example, about 20 mm (see Specification paragraph 47), while the focal lengths of headlamp 1 are reduced (see Specification paragraphs 49-50) by a few millimeters (see Specification paragraph 52) to range, for example, from 10 mm to 15mm, and a result is a shifting in the left/right direction of the illumination patterns (see Specification paragraph 51), and proceeds to create a same overall output illumination pattern as headlamp X (see Specification paragraph 54).  However, while the overall structure of headlamp 1 is disclosed to be the same as headlamp X except for the smaller focal lengths of the reflective surfaces, the overall structure of headlamp X is not clearly disclosed.  Therefore, one of ordinary skill in the art would not be enabled to make and/or use the vehicle headlamp as claimed and disclosed.
Claims 1-5 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the shape of the reflective surfaces being a paraboloidal surface which is convex obliquely downward and rearward (see Specification paragraph 28), and the reflective surfaces having focal lengths ranging from 10 mm to 15 mm (see Specification paragraphs 29 and 55), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The Specification includes these shapes and focal lengths in discussions pertaining to the present invention, particularly with regards to the requirement that the reflective surfaces have focal lengths (i.e. are not planar or otherwise designed as to not have a focal point), and that the focal lengths are small enough to allow for the adjacent illumination patterns which do not overlap each other to be formed by light emitted from the common light source as required by Claim 1 lines 15-17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 1, line 15 recites the limitation “focal lengths of the plurality of reflecting surfaces”.  However, the reflector reflective surfaces are not given a shape, and it is unclear as to whether the reflective surfaces require a particular reflective surface shape, or whether any reflective surface shape having a focal length would suffice for the present invention so long as adjacent illumination patterns which do not overlap each other are formed by light emitted by the common light source.  For the purpose of examination, the examiner understands this limitation such that the reflective surfaces are formed with a convex curvature thereby each having a focal point.  The applicant is encouraged to clarify in the claim language the intended form of the reflective surfaces.
With regards to Claim 2, line 2 recites the limitation “the focal lengths are set to range from 10 mm to 15 mm”.  It is unclear as to whether each of the focal lengths must be the same, such length falling within the range 10 mm to 15 mm, or whether the focal lengths of the reflective surfaces need not all be identical but must only fall within the range of 10 mm to 15 mm.  For the purpose of examination, the examiner understands this limitation such that the focal lengths must be the same and must fall within the range of 10 mm to 15 mm.


Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest the n illumination patterns are taken as a first illumination pattern to an n-th illumination pattern in this order in the left-right direction, at least half of an area of an illumination pattern of an immediately-following number overlaps at least half of an illumination pattern of an immediately-preceding number in the left-right direction, and focal lengths of the plurality of reflecting surfaces are set such that adjacent illumination patterns which do not overlap each other are formed by light emitted from the common light source, as required by Claim 1 and in combination with the remaining limitations of Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Mochizuki (US 2017/0232882), which discloses at least a vehicle lamp including a reflector having a plurality of reflective surfaces, and a plurality of light sources arranged so that two adjacent light sources are a common light source emitting light to a same reflective surface, Otsubo (US 2015/0062948), which discloses at least a vehicle headlamp including a reflector having a plurality of reflective surfaces and a plurality of light sources arranged in a left/right direction, and emitting illumination patterns which overlap, Son (US 2016/0368414), which discloses at least a vehicle headlamp including a reflector having a plurality of reflective surfaces and a plurality of light sources arranged in a left/right direction, and emitting illumination patterns which adjacent illumination patterns overlap over at least half of an illumination pattern, and includes adjacent non-overlapping illumination patterns, and Tanaga (EP 2620694) which discloses at least a vehicle headlamp including a reflector having a plurality of reflective surfaces and a plurality of light sources arranged in a left/right direction, and emitting illumination patterns which overlap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875